Citation Nr: 1530885	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral leg disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.  This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDING OF FACT

The evidence of record does not show a current bilateral leg disorder manifested by leg cramps that is related to the Veteran's active duty service.


CONCLUSION OF LAW

A bilateral leg disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to initial adjudication of the Veteran's claim, the RO's January 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided an opportunity to testify before the Board and provided an adequate medical examination.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he experienced longstanding muscle cramps and pain of his lower legs since active service.  Specifically, during a June 2012 hearing before the Board, he asserted that such pain and cramping had persisted since he stripped the deck onboard the USS MITSCHER.  

The Veteran's service treatment records include a September 1974 induction examination, which is negative for complaints of, or a diagnosis of a bilateral leg disorder manifested by leg cramps.  A November 1976 record notes the Veteran's report of lower leg pain, especially in the right calf, while stripping the deck.  A January 1977 record notes the Veteran's report of bilateral calf and leg pain at certain times while sitting.  The October 1977 separation examination notes the Veteran's report of bilateral leg cramps.  

In a January 2006 statement, the Veteran stated that he was told by his physician to take potassium for his leg cramps.  

Post service private treatment records demonstrate complaints of bilateral leg cramps.  A December 2007 record notes diagnoses of diabetic neuropathy and bilateral leg cramps; the physician indicated that the bilateral leg cramps were not related to the diabetes.  An April 2009 record indicates a diagnosis of arthritis of an unspecified lower leg.  Subsequent records include the Veteran's ongoing complaints of leg cramps. 
The Veteran underwent a VA examination in September 2012 during which he reported that the onset of his bilateral leg cramps was in basic training during service.  He further reported that his leg cramps persisted since service to the present.  Upon examination and review of the claims file, the examiner diagnosed bilateral leg cramps with onset in 1974.  The examiner opined that the claimed condition was "less likely than not" incurred in service.  In providing the opinion, the examiner noted, "his leg cramps not diagnosed."  The examiner further noted that, "leg cramps not related to [degenerative joint disease]." 

The Board found the September 2012 VA examination inadequate for the purposes of adjudicating the appeal.  Thus, the Board remanded the case for another VA examination to obtain clarification as to whether the Veteran had a current bilateral leg disability manifested by leg cramps, and if so, whether such disability had its onset during service or was otherwise related to service.  

The Veteran underwent a second VA examination in May 2013 during which he reported that he experienced bilateral leg cramps since service.  He reported that he tied rubber bands around his thighs to alleviate such cramps.  Upon examination and review of the claims file, the examiner indicated "exam today essentially the same."  The examiner stated that the Veteran's bilateral leg cramps were "less likely as not" a disability, as the Veteran experienced leg cramps only once a week during boot camp and he performed his duties in service without any problems.  The examiner also noted that "per literature," leg cramps could be from muscle overuse or caused by arthritis, fatigue, electrolyte imbalance, or low Vitamin D levels.    

While the Veteran's statements are competent evidence as to whether he experienced leg cramps during service and after service, and to describe the extent of any symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render his statements as competent evidence on matters such as medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Veteran's statements are not competent evidence to diagnose a bilateral leg disorder manifested by leg cramps or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported the events in service and after service, and described the symptoms he experienced to the VA examiners, who considered this competent evidence and, based on their ability, knowledge, and experience in the medical field, provided a competent medical opinion that the Veteran did not have a current diagnosis of a bilateral leg disorder manifested by leg cramps.  

Congress has specifically limited entitlement to service-connection benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Here, although the Veteran complains of leg cramps, the evidence does not show that the Veteran has a bilateral leg disorder, nor has such a diagnosis been present at any time during the period of the appeal.  Thus, without a current diagnosis of bilateral leg disorder manifested by leg cramps, service connection is not warranted.

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to a bilateral leg disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral leg disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


